    Case: 2:20-cr-00062-SDM Doc #: 32 Filed: 02/12/21 Page: 1 of 5 PAGEID #: 87




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        :

               Plaintiff,                        :           CASE NO. 2:20-cr-62

       vs.                                       :           JUDGE MORRISON

STEVEN G. ROSSER and                             :
WHITNEY R. LANCASTER,
           Defendants.                           :

    JOINT UNOPPOSED MOTION TO CONTINUE AND EXTEND TIME TO FILE

       Defendants Steven Rosser and Whitney Lancaster, by and through their counsel,

respectfully move this Court for an extension of time to file pretrial motions and to continue the

final pretrial conference scheduled for March 1, 2021 at 2:00 p.m. and the jury trial scheduled for

March 8, 2021 at 9:00 a.m. Counsel for the United States are unopposed to Defendants’ Joint

Motion. The reasons in support of this Motion are set forth in the following Memorandum.

                                                     Respectfully submitted,
                                                     Taft Stettinius & Hollister LLP

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
                                                     Ohio Supreme Court No. 0071492
                                                     P: (614) 334-6199
                                                     dthomas@taftlaw.com

                                                     /s/ Kathryn S. Wallrabenstein
                                                     KATHRYN S. WALLRABENSTEIN
                                                     Ohio Supreme Court No. 0092172
                                                     65 East State Street, Suite 1000
                                                     Columbus, Ohio 43215
                                                     P: (614) 220-0238
                                                     F: (614) 221-2007
                                                     kwallrabenstein@taftlaw.com

                                                     Counsel for Defendant Whitney Lancaster
    Case: 2:20-cr-00062-SDM Doc #: 32 Filed: 02/12/21 Page: 2 of 5 PAGEID #: 88




                                                    /s/ Robert F. Krapenc
                                                    ROBERT F. KRAPENC
                                                    Ohio Supreme Court No. 0040645
                                                    150 East Mound Street, Suite 310
                                                    Columbus, Ohio 43215
                                                    P: (614) 221-5252
                                                    F: (614) 224-7101
                                                    Bob@Krapenclaw.com
                                                    Counsel for Defendant Steven Rosser

                                       MEMORANDUM

       Defendants Steven Rosser and Whitney Lancaster (collectively, “Defendants”) were

indicted by a federal Grand Jury on March 25, 2020. Defendant Steven Rosser is charged in

Count One with Conspiracy to Violate Another Person’s Civil Rights in violation of 18 USC

§ 241. Defendants are charged in Count Two with Conspiracy to Violate Another Person’s Civil

Rights in violation of 18 USC § 241 and in Count Three with Conspiracy to Commit Wire Fraud in

violation of 18 USC § 1349.    Count One encompasses allegations of a criminal conspiracy that

purportedly continued over the span of five years. Count Two encompasses allegations of a

criminal conspiracy that purportedly continued over the span of at least two years and Count Three

encompasses allegations of a criminal conspiracy that purportedly continued over the span of

approximately four months in 2018. (Doc. 5).

       This case is currently scheduled for a final pre-trial conference on March 1, 2021 at 2:00

p.m. and a jury trial on March 8, 2021 at 9:00 a.m. Further, the pre-trial motion cut-off date is

currently February 3, 2021. (Doc. 28). The Government’s initial and supplemental discovery

productions to defense counsel are voluminous. To date, the Government has provided defense

counsel with just shy of one terabyte of discovery. The discovery consists of 232,880 files. The

file types are diverse and include documents, cell phone extractions, GPS information from




                                                2
    Case: 2:20-cr-00062-SDM Doc #: 32 Filed: 02/12/21 Page: 3 of 5 PAGEID #: 89




cellular devices, witness statements, audio and video recordings, photographs, and spreadsheets.

Defense counsel have been diligently reviewing the discovery materials.

        Defendants recognize the requirements of the Speedy Trial Act of 1974, as set forth in 18

USC § 3161, et seq. Defendants submit that this Motion to Continue and Extend Time to File is

not made for the purpose of delaying a speedy resolution of this case, but rather it is required by the

need for defense counsel to have time to review all of the discovery materials and provide effective

representation for each Defendant.

        Defendants further submit the factors set forth in 18 USC § 3161 (h)(7)(B)(i) and (B)(iv)

are present in this case. Due to the short period of time between the arraignment, the receipt of

voluminous discovery initially produced by the Government, the anticipated supplemental

production of further discovery by the Government, and the scheduled trial date, defense counsel

believe and assert that failure to grant the requested continuance “. . . would be likely to . . . result

in a miscarriage of justice.” 18 USC § 3161(h)(7)(B)(i).

        Defense counsel have exercised, and will continue to exercise, due diligence in the

preparation of this case, but in light of the complexity of the prosecution and the voluminous

discovery documents, the current trial schedule would hinder defense counsels’ ability to

effectively prepare for trial. 18 USC § 3161(h)(7)(B)(iv). The Government, represented by

AUSA Kevin Kelley and AUSA Noah Litton are unopposed to this request. Accordingly, the

Joint Motion to Continue and Extend Time to File is justified under 18 USC § 3161(h)(7)(B)(i)

and (B)(iv).

        Additionally, counsel for all parties are in agreement that having certainty in a trial date

will help ensure all counsel are prepared and have their witnesses available to testify. The

COVID-19 pandemic complicates logistical matters for all parties in preparing for trial. Further,



                                                   3
    Case: 2:20-cr-00062-SDM Doc #: 32 Filed: 02/12/21 Page: 4 of 5 PAGEID #: 90




counsel for all parties are aware of the scheduling backlog that the pandemic has created for this

Court as well as all counsel. The Court’s General Order No. 21-04, dated January 29, 2021,

amended General Order No. 20-36, as amended by General Order 21-02, to extend the limitations

on in-Court proceedings, including criminal jury trials 1, until February 28, 2021.

       It is respectfully requested this Court continue the final pre-trial conference and jury trial

currently set in this case, as well as extend the time to file pre-trial motions. The parties

respectfully request a continuance to mid-to-late summer 2021.

                                                      Respectfully submitted,
                                                      Taft Stettinius & Hollister LLP

                                                      /s/ David H. Thomas
                                                      DAVID H. THOMAS
                                                      Ohio Supreme Court No. 0071492
                                                      P: (614) 334-6199
                                                      dthomas@taftlaw.com

                                                      /s/ Kathryn S. Wallrabenstein
                                                      KATHRYN S. WALLRABENSTEIN
                                                      Ohio Supreme Court No. 0092172
                                                      65 East State Street, Suite 1000
                                                      Columbus, Ohio 43215
                                                      P: (614) 220-0238
                                                      F: (614) 221-2007
                                                      kwallrabenstein@taftlaw.com
                                                      Counsel for Defendant Whitney Lancaster

                                                      /s/ Robert F. Krapenc
                                                      ROBERT F. KRAPENC
                                                      Ohio Supreme Court No. 0040645
                                                      150 East Mound Street, Suite 310
                                                      Columbus, Ohio 43215
                                                      P: (614) 221-5252
                                                      F: (614) 224-7101
                                                      Bob@Krapenclaw.com
                                                      Counsel for Defendant Steven Rosser


1 While General Order 20-36 does provide limited exceptions to the general rule for criminal
defendants who are in custody if certain determinations are made, the Defendants in this matter are
not in custody and these limited exceptions are not applicable.
                                                 4
    Case: 2:20-cr-00062-SDM Doc #: 32 Filed: 02/12/21 Page: 5 of 5 PAGEID #: 91




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Southern District of Ohio using the CM/ECF system, which

will send notification of such filing to the following on February 12, 2021, by electronic mail:

Assistant U.S. Attorneys Kevin Kelley and Noah Litton
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Robert Krapenc
Attorney for Defendant Steven Rosser
150 East Mound Street, Suite 310
Columbus, Ohio 43215

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS




                                                 5
